department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil numbers date aue contact person employer_identification_number identification_number telephone number legends trust foundation settlor x dear sir or madam this is in reference to your ruling_request dated date concerning issues under sec_664 sec_4943 sec_4944 and sec_4947 of the internal_revenue_code code facts trust was formed on x by the settlor who is also the sole trustee trust states that the trustee shall pay to the settlor on a quarterly basis a seven percent unitrust payment during his lifetime and after his death the trustee shall pay to settlor’s wife the unitrust payment subject_to a power of revocation in the settlor trust assets shall be distributed to the foundation at the death of the survivor recipient foundation is a private family_foundation in the process of being organized to operate to make grants to organizations that are tax-exempt under sec_501 of the code and which will be operated exclusively for religious charitable scientific educational and literary purposes and for no other purposes this ruling is based on the understanding that the foundation will be classified as an organization described in sec_501 and classified as a private_foundation within the meaning of sec_509 but if the foundation fails to so qualify then trust assets will otherwise be dedicated to an organization that is described in sec_501 and classified as a private_foundation within the meaning of sec_509 the specific trust terms for which rulings are sought are set forth below trust the settlor has a testamentary power_to_revoke his wife’s lifetime interest in the the trustee has the authority to make late unitrust payments to the income recipients if i the payment is made within a reasonable_time after the close of the tax_year and ii the entire unitrust_amount is characterized as income only to the recipient from the categories described in sec_664 or except to the extent its characterized as corpus described in sec_664 because a the trust distributes property other than cash that it owned at the close of the taxable_year to pay the unitrust_amount and b the trustee elects to treat any income generated by the distribution as occurring on the last day of the taxable_year for which the unitrust_amount is due the settlor has an inter-vivos lifetime limited power to appoint his unitrust interest to or among one or more charitable organizations described in sec_170 sec_2055 and sec_2522 to the extent the settlor does not exercise this power and to the extent he does not revoke his wife’s lifetime interest she shall have the inter-vivos limited_power_of_appointment if the settlor or his wife as the case may be exercises his her inter-vivos power of appointment the adjusted_basis of the property distributed in satisfaction of such appointment shall be fairly representative of the adjusted_basis of the property available for distribution on the date of the distribution if any additional_contribution is made to the trust which causes the interest directed to pass to the remainderman the charitable_organization to be less than of the fair_market_value of such additional property transferred to this trust the rate of the unitrust payment payable with respect to such additional property shall be reduced to the lowest percentage of the value of such additional property that will produce a remainder charitable interest of provided that in no event shall the total annual unitrust payment with respect to such additional property be less than of the fair_market_value of such additional property in the event that such payment would be less than of the value of such additional property the trustee shall not accept such addition the trustee must use a current qualified_appraisal as defined in sec_1_170a-13 for valuation purposes for any trust assets other than cash cash equivalents and marketable_securities when the trustee is i the settlor ii the settlor’s wife iii any non-charitable beneficiary or iv a_related_or_subordinate_party to any person listed under items i the applicable regulations ii or ili within the meaning of sec_672 and sec_3 the trustee is authorized to make any investments including but not limited to closely-held corporations partnerships limited_liability companies and other ‘hedge’ or ‘private equity’ investments foreign and domestic including specifically the investment of the entire trust assets in such investments provided however that the provisions of the instrument with respect to prohibited_transactions if applicable shall over-ride any such power subject always to the trustee’s over-riding duty to comply with the code and treasury regulations applicable to charitable_remainder trusts and the other provisions of this instrument the trustee shall not be subject_to the diversification requirements which may otherwise be applicable under state law however nothing in the trust may restrict the trustee from investing the trust assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets in all events the trustee is authorized to engage and compensate professionals including investment advisors attorneys and accountants and to delegate ministerial duties provided however the trustee shall not relinquish investment control nor shall the fees or costs of any such persons be charged against the unitrust payments trust has been funded and upon receipt of a favorable determination_letter settlor expects to make additional contributions to trust the foundation which is the intended remainder beneficiary of trust will be operated to make grants to other organizations that are tax-exempt under sec_501 of the code should the settlor or his wife exercise their powers of appointment to appoint the assets of the trust to any other organization that organization shall be described in sec_501 and classified as a private_foundation within the meaning of sec_509 rulings requested you have requested the following rulings that neither the settlor’s service as trustee nor his wife’s power to serve as trustee will cause trust to be disqualified under sec_664 of the code that the special valuation provisions requiring that a current qualified_appraisal pursuant to the provisions of sec_1_170a-13 of the income_tax regulations regulations at any time the trustee is i the settlor ii his wife iii any non-charitable beneficiary or iv a related or subordinate part to any person listed in items i ii or iii within the meaning of sec_672 of the code and applicable regulations will not cause trust to be disqualified under sec_664 a that neither the settlor’s receipt of commissions as trustee nor any successor trustee's right to receive commissions as trustee pursuant to state law so long as no commissions are charged against the unitrust_amount shall cause trust to be disqualified under sec_664 of the code that the settlor’s testamentary power_to_revoke his wife’s lifetime interest in trust will not cause trust to be disqualified under sec_664 of the code that the inter-vivos limited_power_of_appointment held by the income beneficiaries which is a power to appoint assets of trust among one or more charitable organizations described in sec_170 sec_2055 and sec_2522 of the code will not cause trust to be disqualified under sec_664 that the terms which state that the adjusted_basis of any property so appointed pursuant to the above referenced inter-vivos power_of_appointment by the settlor or by settlor’s wife as the case may be must be fairly representative of the adjusted_basis of the property available for distribution will not cause trust to be disqualified under sec_664 of the code that computation of the unitrust payout in a year in which the settlor or his wife as the case may be exercises his or her inter-vivos power_of_appointment utilizing methodology similar to that required for years in which additional contributions are made to trust determined as to distributions from rather than additions to trust will not cause trust to be disqualified under sec_664 of the code that the terms permitting the downward adjustment of the unitrust payment percentage with respect to additional contributions so as to ensure that the value of the interest directed to pass to the charitable_organization with respect to such additional_contribution is no less than of the fair_market_value of such additional property so long as the total annual unitrust payment percentage with respect to such additional_contribution does not fall below annually will not cause trust to be disqualified under sec_664 of the code that the terms requiring the trustee to reject any additional_contribution which would fail the above referenced test after downward adjustment of the unitrust payment percentage will not cause trust to be disqualified under sec_664 of the code that the failure of trust to preclude the trustee from retaining excess_business_holdings under sec_4943 of the code or from making jeopardizing investments under sec_4944 will not cause trust to be disqualified under sec_664 that during the term of trust investment of trust assets in i foreign or domestic ‘hedge’ or ‘private equity’ investments ii non-diversified positions or iii or other investments which if made by a private_foundation might or would be jeopardizing investments will not cause the trustee to be liable for taxes under sec_4944 of the code that upon termination of trust the distribution of assets i which were invested in foreign or domestic ‘hedge’ or ‘private equity’ investments ii which may be concentrated non- diversified positions or iii which under the rules of sec_4944 of the code might or would be deemed to jeopardize the carrying out of any of the exempt purposes of a private_foundation if invested in by a private_foundation will not be deemed to be a jeopardizing investment with respect to such remainderman organization law _and analysis sec_664 of the code provides that for purposes of sec_664 a charitable_remainder_unitrust is a_trust -- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 of the code provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year -- a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the regulations provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 of the code if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust rulings and sec_1_664-1 of the regulations provides that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 of the code and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code subpart e sentence neither the grantor nor the grantor's spouse is treated as the owner of the trust merely because the grantor or the grantor's spouse is named as a recipient for purposes of the preceding sec_1_664-3 of the regulations provide that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 of the code if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e were applicable to such trust sec_674 of the code provides the general_rule that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 of the code provides that sec_674 shall not apply to a power to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions sec_1_674_a_-1 of the regulations provides that in general terms the grantor is treated as the owner of a portion of a_trust if he or a nonadverse_party or both has a power to dispose_of the beneficial_enjoyment of the corpus or income unless the power is one described in sec_1_674_a_-1 - pursuant to sec_1_674_a_-1 the power to choose between charitable beneficiaries or to affect the manner of their enjoyment of a beneficial_interest sec_674 will not cause the grantor to be treated as an owner of a portion of the trust in the present situation the settlor is the trustee of the trust however the unitrust_amount payable to the noncharitable beneficiaries is fixed by the terms of the trust and the trustee has no power to alter the amounts payable to those beneficiaries under these circumstances neither the fact that the settlor is the trustee nor the fact that his wife has the power to serve as trustee cause the grantor to be treated as the owner of any portion of the trust under sec_674 of the code sec_1_664-1 of the regulations provides that if unmarketable assets are transferred to or held by a_trust the trust will not be a_trust with respect to which a deduction is available under sec_170 sec_2055 sec_2106 or sec_2522 of the code or will be treated as failing to function exclusively as a charitable_remainder_trust unless whenever the trust is required to value such assets the valuation is a performed exclusively by an independent_trustee or b determined by a current qualified_appraisal as defined in sec_1_170a-13 from a qualified_appraiser as defined in sec_1_170a-13 sec_1_664-1 of the regulations provides that unmarketable assets are assets that are not cash cash equivalents or other assets that can be readily sold or exchanged for cash or cash equivalents for example unmarketable assets include real_property closely-held stock and an unregistered security for which there is no available exemption permitting public sale we conclude that the fact that the grantor is the sole trustee of trust does not disqualify the trust as a charitable_remainder_unitrust under sec_664 of the code and the applicable regulations where the trustee must use a current qualified_appraisal for valuation purposes for any unmarketable assets when the trustee is i the settlor ii the settlor’s wife iii any non- charitable_beneficiary or iv a_related_or_subordinate_party to any person listed under items i ii or iii within the meaning of sec_672 and the applicable regulations ruling sec_1_664-3 of the regulations provides that no amount other than an amount described in subparagraph of that paragraph may be paid to or for_the_use_of any person other than an organization described in sec_170 of the code sec_1_664-3 also provides that the governing instrument may provide that any amount other than the amount described in paragraph of that paragraph shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 an amount is not paid to or for_the_use_of any person other than an organization described in sec_170 if the amount is transferred for full and adequate_consideration sec_1_664-3 of the regulations requires the unitrust_amount to be computed as a fixed percentage of the net fair_market_value of the trust assets valued annually thus if any portion of the trustee’s commission is charged against the amount so computed the requirement of sec_1_664-3 that the unitrust_amount be computed as a fixed percentage is not met revrul_74_19 1974_1_cb_155 accordingly the trustee's commissions may be charged against income or principal in excess of the computed unitrust amounts provided that the trustee's commissions are not charged against the computed unitrust_amount the trust will not be disqualified under sec_664 of the code ruling sec_1_664-3 of the regulations provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 of the code notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 therefore the settlor’s testamentary power_to_revoke his wife's lifetime interest in the trust will not cause the trust to be disqualified under sec_664 ruling sec_1_664-3 of the regulations provides that the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 of the code provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of the payment the inter-vivos limited_power_of_appointment held by the income beneficiaries will not cause the trust to be disqualified under sec_664 ruling sec_1_664-3 of the regulations provides that the governing instrument may provide that any amount other than the unitrust_amount shall be paid or may be paid in the discretion of the trustee to an organization described in sec_170 of the code provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of the payment the requirement that the adjusted_basis of any property appointed pursuant to the inter-vivos power_of_appointment by the settior or the settlor’s wife must be fairly representative of the adjusted_basis of the property available for distribution will not cause the trust to be disqualified under sec_664 ruling sec_1_664-3 of the regulations provides that additional contributions may be made to a charitable_remainder_unitrust if the additional_contribution is made after the annual valuation_date an additional distribution must be made based on the annual percentage times the value of the contribution times the fraction of the year that the new asset was held in the trust revproc_90_31 1990_1_cb_539 provides if any additional contributions are made to the trust after the initial contribution the unitrust_amount for the year in which the additional_contribution is made shall be equal to the lesser_of a the trust income for the taxable_year as defined in sec_643 of the code and the regulations thereunder and b the percentage as specified by the instrument of the sum of the net fair_market_value of the trust assets as of the valuation_date excluding the assets so added and any income from or appreciation on such assets and that proportion of the fair_market_value of the assets so added that was excluded under that the number of days in the period that begins with the date of contribution and ends with the earlier of the last day of the taxable_year or the date of death of the survivor recipient bears to the number of days in the period that begins on the first day of such taxable_year and ends with the earlier of the last day in such taxable_year or the date of death of the survivor recipient in the case where there is no valuation_date after the time of contribution the assets so added shall be valued as of the time of contribution the unitrust_amount for any such year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as the percent as specified by the instrument of the net fair_market_value of the trust assets on the valuation dates the regulations do not provide a formula for computing the execution of an inter-vivos power_of_appointment in a charitable_remainder_unitrust the computation of the unitrust payout in the year when an inter-vivos power_of_appointment is executed by utilizing methodology similar to that required for years in which additional contributions are made to the trust will not cause the trust to be disqualified under sec_664 of the code rulings and requests and address the requirement of sec_664 and sec_664 of the code sec_664 provides that a charitable_remainder_unitrust is a_trust that with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_664 provides that if any contribution is made to a_trust which before the contribution is a crut and the contribution would but for sec_664 result in the trust ceasing to be a crut by reason of sec_664 the contribution shall be treated as a transfer to a separate trust under regulations prescribed by the secretary currently there are no regulations under sec_664 trust has explained ruling requests and as follows ruling requests number and deal with sec_664 and sec_664 of the code and do not have precedent under any current rulings or regulations because sec_1_664-3 of the regulations provides that the trust must have pay sic fixed percentage of the fair_market_value of the trust assets determined annually the ability of the trustee to change that percentage would cause the trust not to operate at a charitable_remainder_unitrust sec_664 however serves to treat a contribution to a charitable_remainder_unitrust which contribution would cause the trust to cease to qualify as a charitable_remainder_trust to be treated as a contribution to a separate trust because sec_664 requires that the remainder_interest in each contribution of property to such a_trust to equal no less than ten percent of the net fair_market_value of the property so contributed on the date it is contributed and because the rate used in determining such remainder value under sec_7520 changes every month it is possible that a subsequent contribution to the trust would fail the test under sec_664 pursuant to sec_664 however if the contribution is treated as having been made to a different trust however the test may be met the provision in the instrument therefore requiring the trustee to make such adjustment or in some cases to deny the additional_contribution thereby causes such additional assets to be held as a separate trust under the same instrument which separate trust thereupon has a separate unitrust payment requirement the provisions of this instrument therefore serve to comply with sec_664 and sec_664 the provisions of trust addressed by ruling requests and do not cause trust to be disqualified under sec_664 of the code rulings and sec_4943 of the code imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4944 of the code imposes an excise_tax on the making of an investment by a private_foundation in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4947 of the code provides in relevant part that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments to the extent applicable to a_trust described in this paragraph sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purposes except as provided in subsection b and sec_4945 relating to taxes on taxable_expenditures shall apply as if such trust were a private_foundation sec_4947 further provides that this paragraph shall not apply with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_4947 of the code provides in relevant part that sec_4943 and sec_4944 shall not apply to a split-interest trust if a deduction was allowed under sec_170 or similar charitable deduction provisions for amounts payable under the terms of such trust to every remainder beneficiary but not to any income_beneficiary sec_53_4944-1 of the foundation and similar excise_taxes regulations foundation regulations provides generally that an investment shall be considered to jeopardize the carrying out of the exempt purposes of a private_foundation if the foundation managers in making such investment have failed to exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of making the investment in providing for the long- and short-term financial needs of the foundation to carry it is determined that on out its exempt purposes in the exercise of the requisite standard of care and prudence the foundation managers may take into account the expected_return including both income and appreciation of capital the risks of rising and falling price levels and the need for diversification within the investment portfolio for example with respect to type of security type of industry maturity of company degree of risk and potential for return the determination whether the investment of a particular amount jeopardizes the carrying out of the exempt purposes of a foundation shall be made on an investment by investment basis in each case taking into account the foundation's portfolio as a whole sec_53_4947-2 ii of the foundation regulations provides that under sec_4947 sec_4943 and sec_4944 do not apply to a split-interest trust described in sec_4947 if a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 for amounts payable under the terms of the trust to every remainder beneficiary but not to any income_beneficiary trust represented to be a charitable_remainder_unitrust is therefore a split-interest trust described in sec_4947 of the code and treated as a private_foundation for purposes of sec_4941 sec_4943 sec_4944 and sec_4945 given the representation that a charitable deduction was allowed with respect to trust and that its remainder beneficiary is charitable but not its income beneficiaries sec_4947 provides that sec_4943 and sec_4944 do not apply to trust by operation of sec_4947 and the regulations thereunder sec_4943 and sec_4944 do not apply to charitable_remainder unitrusts if unitrust payments are made only for private purposes and if all remainder interests are devoted to charitable purposes as is the case with trust as long as your proposed charitable_remainder_unitrust qualifies under sec_664 of the code and applicable regulations thereunder and as long as a deduction will be allowable under sec_2522 for amounts that will be payable under the trust to every remainder beneficiary but not to any income_beneficiary sec_4943 and sec_4944 will not apply to trust therefore the failure of the trust document to preclude the trustee from retaining excess_business_holdings as defined in sec_4943 or from making jeopardizing investments as defined in sec_4944 shall not disqualify trust within the meaning of sec_664 the trustee shall not be liable for taxes under sec_4943 if he retains business holdings that would be excess_business_holdings as defined in that code section likewise the trustee shall not be liable for taxes under sec_4944 if he invests trust assets in investments that if made by a private_foundation would be jeopardizing investments under that code section accordingly based on your representations we rule as follows that neither the settlor’s service as trustee nor his wife’s power to serve as trustee will cause trust to be disqualified under sec_664 of the code that the special valuation provisions requiring that a current qualified_appraisal pursuant to the provisions of sec_1_170a-13 of the income_tax regulations regulations at any time the trustee is i the settlor ii his wife iii any non-charitable beneficiary or iv a related or subordinate part to any person listed in items i ii or iii within the meaning of sec_672 of the code and applicable regulations will not cause trust to be disqualified under sec_664 that neither the settlor’s receipt of commissions as trustee nor any successor trustee's right to receive commissions as trustee pursuant to state law so long as no commissions are charged against the unitrust_amount shall cause trust to be disqualified under sec_664 of the code that the settlor’s testamentary power_to_revoke his wife’s lifetime interest in trust will not cause trust to be disqualified under sec_664 of the code that the inter-vivos limited_power_of_appointment held by the income beneficiaries which is a power to appoint assets of trust among one or more charitable organizations described in sec_170 sec_2055 and sec_2522 of the code will not cause trust to be disqualified under sec_664 that the terms which state that the adjusted_basis of any property so appointed pursuant to the above referenced inter-vivos power_of_appointment by the settlor or by settlor’s wife as the case may be must be fairly representative of the adjusted_basis of the property available for distribution will not cause trust to be disqualified under sec_664 of the code that computation of the unitrust payout in a year in which the settlor or his wife as the case may be exercises his or her inter-vivos power_of_appointment utilizing methodology similar to that required for years in which additional contributions are made to trust determined as to distributions from rather than additions to trust will not cause trust to be disqualified under sec_664 of the code that the terms permitting the downward adjustment of the unitrust payment percentage with respect to additional contributions so as to ensure that the value of the interest directed to pass to the charitable_organization with respect to such additional_contribution is no less than of the fair_market_value of such additional property so long as the total annual unitrust payment percentage with respect to such additional_contribution does not fall below annually will not cause trust to be disqualified under sec_664 of the code that the terms requiring the trustee to reject any additional_contribution which would fail the above referenced test after downward adjustment of the unitrust payment percentage will not cause trust to be disqualified under sec_664 of the code that the failure of trust to preclude the trustee from retaining excess_business_holdings under sec_4943 of the code or from making jeopardizing investments under sec_4944 will not cause trust to be disqualified under sec_664 that during the term of trust investment of trust assets in i foreign or domestic ‘hedge’ or ‘private equity’ investments ii non-diversified positions or iii or other investments which if made by a private_foundation might or would be jeopardizing investments will not cause the trustee to be liable for taxes under sec_4944 of the code that upon termination of trust the distribution of assets i which were invested in foreign or domestic ‘hedge’ or ‘private equity’ investments ii which may be concentrated non- diversified positions or iii which under the rules of sec_4944 of the code might or would be deemed to jeopardize the carrying out of any of the exempt purposes of a private_foundation if invested in by a private_foundation will not be deemed to be a jeopardizing investment with respect to such remainderman organization pursuant to revproc_2001_3 2001_3_cb_111 the internal_revenue_service has generally discontinued issuing rulings concerning whether an inter_vivos crut with one or two lives satisfies the requirements of sec_664 of the code trust however contains provisions not addressed in revproc_90_31 1990_1_cb_539 and therefore we will issue a ruling on whether those provisions disqualify the proposed trust under sec_664 in accordance with revproc_2001_3 however we will not rule on whether trust satisfies the requirements of sec_664 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that this ruling may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jcebt c harps if robert c harper jr manager exempt_organizations technical group
